     Case 6:19-cv-06135-RTD Document 9                 Filed 05/20/20 Page 1 of 1 PageID #: 7



                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

MICHEAL JOYCE                                                                                   PLAINTIFF

v.                                      Civil No. 6:19-CV-06135

HOT SPRING COUNTY JAIL                                                                     DEFENDANT

                                                ORDER


        Before the Court is the Report and Recommendation filed February 7, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 7.) Judge

Bryant notes Plaintiff failed to file to comply with a Court Order (ECF No. 6) directing him to file an

amended complaint before January 27, 2020, and recommends the case be dismissed without prejudice for

failure to comply with the Court’s Local Rules and Orders and failure to prosecute this case.

        No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). On February 25, 2020, Plaintiff’s mail was returned to the Clerk of Court

marked, “Return to Sender, not deliverable as addressed.” (ECF No. 8.)

        Upon review, the Court adopts the Report and Recommendation in toto. Accordingly, Plaintiff’s

complaint should be and hereby is DISMISSED WITHOUT PREJUDICE.

          IT IS SO ORDERED, this 20th day of May 2020.




                                                 /s/Robert T. Dawson
                                                 ROBERT T. DAWSON
                                                 SENIOR U.S. DISTRICT JUDGE
